Citation Nr: 1035693	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  93-14 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's mother and sister


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1976 
to February 1977 and served on active duty from June 1979 to 
December 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

In August 2002, the Board reopened the Veteran's claim for 
service connection for an acquired psychiatric disorder based on 
new and material evidence.  In May 2003, the Board remanded the 
case to the RO.  In October 2003, the Board denied the Veteran's 
claim.  The Veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court), and in March 2007, 
the Court granted a joint motion by the parties and remanded the 
claim to the Board.

In August 2007, the Board denied the Veteran's claim.  The 
Veteran again appealed the denial to the Court, and in July 2008, 
the Court granted a joint motion by the parties and remanded the 
claim to the Board.

In December 2008, the Board denied the Veteran's claim.  The 
Veteran again appealed the denial to the Court, and in July 2009, 
the Court granted a joint motion by the parties and remanded the 
claim to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2009).

It appears that pertinent medical records remain outstanding.  In 
a February 2010 statement, the Veteran's representative indicated 
that since the last Board decision the Veteran has been treated 
for schizophrenia and requested that VA obtain these records.  
The Board notes that the last dated treatment records associated 
with the claims file are dated in 2003 from the San Juan VA 
Medical Center (VAMC).  Therefore, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC also should 
obtain and associate with the claims file all outstanding private 
medical records related to the Veteran's psychiatric disorder.  

The Board notes that the claims file contains conflicting medical 
opinions regarding the etiology of the Veteran's psychiatric 
disorder.  In this regard, VA examined the Veteran in March 2003.  
The VA examiner indicated that she had thoroughly reviewed the 
veteran's claims file and found no evidence of complaints or 
treatments for a neuropsychiatric condition during the Veteran's 
service.  Based on a psychiatric examination of the Veteran, she 
diagnosed chronic schizophrenic disorder, undifferentiated type.  
The examiner found no evidence that the Veteran had any kind of 
emotional or psychiatric symptoms during service or that he had 
received an evaluation or evaluation for a neuropsychiatric 
disorder.  There was no evidence that the Veteran had any 
specific event or situation during service that might have 
provoked his current neuropsychiatric disorder.  There was no 
evidence of any treatment, at least not on a regular basis, or 
any diagnosis during the years that followed his discharge from 
Military service until VA admitted him in 1988.  The examiner 
concluded that, based upon the available evidence, there was no 
relationship, and it was very unlikely, that the Veteran's 
current neuropsychiatric disorder was related to his military 
service.  The examiner subsequently reviewed the March 2003 VA 
Social and Industrial Field Survey.  Based on her review, she 
noted that it confirmed her earlier impression that the Veteran's 
current neuropsychiatric disorder was not in any way likely to be 
related to the Veteran's military duty or to any event during 
service.

On the other hand, a November 2008 statement from Dr. C. L. R., 
Ph.D found that based primarily on the statements of the 
Veteran's lifelong acquaintances, to include family members, Dr. 
C. L. R. opined that there was no question that the Veteran had 
schizophrenia.  Because he had schizophrenia, he more likely than 
not had a prodromal phase of the illness that occurred before his 
diagnosis in 1988.  His family and associates describe behavior 
that was most reasonable interpreted as prodromal symptoms of 
schizophrenia.  Regardless of existing documentation, it would 
not be unusual for a Hispanic male and his family to delay 
seeking psychiatric treatment.  Therefore, it was her opinion 
that the Veteran entered the prodromal phase of schizophrenia by 
1981 and his disease progressed such that positive symptoms and 
the more visible phase of his illness led to his diagnosis in 
1988.  She believed that the Veteran's schizophrenia was related 
to his military service.  She also noted that she had reviewed 
the claims file. 

Given the conflicting evidence as to the etiology of the 
Veteran's acquired psychiatric disorder, a remand is necessary 
for an advisory regarding the etiology of the Veteran's 
psychiatric disorder opinion based on a review of complete 
treatment records.  The opinion should specifically include a 
discussion of the onset of symptomatology and reconcile the 
conflicting evidence of record.  See McLendon, supra; see also 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence 
of record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully complied with and satisfied.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) 

2.  The RO/AMC shall contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for schizophrenia 
since 2003 and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment from the San Juan 
VAMC, for the period from 2003 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  

3.  After the above has been obtained, to the 
extent available, obtain a medical opinion 
from an appropriate VA examiner for the 
purposes of determining the approximate onset 
date and/or etiology of the Veteran's 
schizophrenia, including any prodromal phases 
or any other psychiatric disorder.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Following a review of the relevant 
evidence in the claims file, the examiner is 
asked to provide an opinion on the following:

Is it at least as likely as not (50 percent 
or greater probability) that the Veteran's 
schizophrenia or any other diagnosed 
psychiatric disorder began during service or 
is otherwise linked to any incident of 
service?

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

The examiner specifically is requested to 
discuss and reconcile, to the extent 
necessary, the March 2003 VA examination 
disorder that found that the Veteran 
psychiatric disorder was not in any way 
likely to be related to the Veteran's 
military duty, the November 2008 opinion from 
Dr. C. L. R. that indicated that the Veteran 
entered the prodromal phase of schizophrenia 
by 1981 and that she believed that his 
schizophrenia was related to his military 
service, and any statements as to onset or 
continuity of symptomatology made by the 
Veteran, his relatives, or neighbors.  The 
examiner should provide a complete rationale 
for any opinion provided.

4.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder on a de novo 
basis.   If the benefit sought on appeal is 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




